Citation Nr: 0119242	
Decision Date: 07/24/01    Archive Date: 07/31/01	

DOCKET NO.  01-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by mood swings, insomnia, memory loss, 
fatigue, and nervousness.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1989 to July 1993.  
This included service in Southwest Asia during the Persian 
Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the VARO in 
Chicago which denied service connection for PTSD and for an 
undiagnosed illness manifested by mood swings, insomnia, 
memory loss, fatigue, and nervousness.  (The Board notes 
that, by the August 2000 rating decision, entitlement to a 
permanent and total disability rating for pension purposes 
was granted).


REMAND

The veteran claims that service connection is warranted for 
disability manifested by mood swings, insomnia, memory loss, 
tiredness, and nervousness.  He also claims service 
connection is in order for PTSD.

With respect to the latter claim, the Board notes that the 
veteran was accorded a PTSD examination by VA in August 1999.  
It was noted that the veteran's symptoms were consistent with 
a dysthymic disorder and that all the diagnostic criteria to 
establish a diagnosis of PTSD were not fully met.  However, 
the examiner reported that a diagnosis of PTSD could not be 
adequately documented or ruled out without obtaining a 
detailed military history and a review of the claims folder.  
While the veteran's medical folder was available, the entire 
claims folder was not available for the examiner's review.  

Received in 1999 was information regarding the veteran's 
alleged in-service stressors.  He reported that a close 
friend had been killed and/or wounded in May 1991 while 
serving on the U.S.S. America (CV-66).  He also indicated 
that he had received treatment from the Hines VA medical 
facility, the VA Clinic in Aurora, and from a Dr. Joseph 
Nemith at the "Mercy Center" in May 1994.  The record does 
not reflect that an attempt has been made to obtain and 
associate with the claims folder all VA medical records 
pertaining to treatment and evaluation of the veteran.  The 
Board notes under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians.  Id. at 612-13.  If those documents 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be outcome determinative, a remand for re-
adjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

With regard to the claim for service connection for an 
undiagnosed illness, as noted above, the veteran was 
apparently accorded a Gulf War examination by VA in 1995.  
However, the report of that examination is not of record.  In 
addition to the PTSD examination, he was also evaluated in 
the neurology clinic at the Hines VA medical facility in 
August 1999.  The diagnoses given were "normal neurologic" 
and "anxiety."  The examiner also referred to PTSD as a 
diagnosis, along with anxiety, on a page separate from the 
examination report.  There was no explicit opinion provided 
as to whether any illness causing problems with mood, 
insomnia, memory, or fatigue was attributable to a diagnosed 
disease entity.  There was also no explicit opinion as to 
whether the veteran had objective indications of chronic 
disability to which such symptoms could be attributed.  See 
38 C.F.R. § 3.317(a) (2000).  Where an examination report 
does not contain sufficient detail, a remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the above discussion and the change of the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC Op. No. 16-92 (July 
24, 1992).  Therefore, for the aforementioned reasons, a 
REMAND for the following is required:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment for all 
VA and private medical providers from 
whom he has received treatment since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all identified 
treatment records.  Of particular 
interest are any reports of medical 
treatment at the VA Clinic in Aurora, 
Illinois, and any information from a Dr. 
Joseph Nemith and/or the Mercy Center.  
The 1995 Gulf War examination report, if 
any, should be sought.  Any records 
obtained should be associated with the 
claims folder.  The RO also should 
contact the veteran and request a 
statement providing as much detail as 
possible regarding the alleged stressful 
incidents to which he was exposed in 
service, such as dates, places, detailed 
descriptions of the events, his service 
units in the Persian Gulf, duty 
assignments, and the names, ranks, units 
of assignment, and any other identifying 
information concerning any other 
individual involved in the events.  

2.  Thereafter, the RO should review the 
veteran's statements and prepare a 
summary of his claimed stressors.  This 
summary and a copy of his DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records in an 
attempt to verify the claimed stressors.  
That facility should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.  This 
should include service personnel records 
detailing the veteran's duties while in 
the Persian Gulf.  An attempt should be 
made to verify the reported death of the 
individual identified by the veteran 
while aboard the U.S.S. America (CV-66).

3.  The veteran should thereafter be 
afforded an examination by a psychiatrist 
to determine whether he has PTSD and, if 
so, whether PTSD is related to service.  
All indicated studies and evaluations 
deemed necessary should be performed.  
The examiner must determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the criteria for PTSD are not 
satisfied, the examiner should so 
indicate, and explain this opinion in 
light of the August 1999 neurology report 
that refers to a diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should indicate whether PTSD 
is attributable, in whole or in part, to 
those stressors which have been verified 
by the RO.  

As for the claim for service connection 
for disability manifested by mood swings, 
insomnia, memory loss, fatigue, and 
nervousness, the examiner should provide 
details about the onset, frequency, 
duration and severity of the veteran's 
complaints, and should discuss what 
precipitates and relieves them.  It 
should then be determined, based on a 
review of symptoms, examination findings, 
and any test results, if there are 
objective indications of disability, and 
whether such problems are attributable to 
any known diagnostic entity or entities.  
All necessary testing should be 
performed.  Examinations by appropriate 
specialists should be conducted with 
regard to any of the foregoing symptoms, 
or abnormal findings pertaining thereto, 
that cannot be attributed to a known 
clinical diagnosis.  In particular, the 
examiner(s) should state whether the 
veteran has chronic disability manifested 
by mood swings, insomnia, memory loss, 
tiredness, or nervousness, and whether 
any such problem can be attributed to a 
known clinical diagnosis.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and be given an opportunity for response 
before the record is returned to the 
Board for further review.  

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  However, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


